DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Species B and C with traverse, claims 1-6, 9-11 and 13-20.  
Claims 7, 8, 12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 04/05/2021.  The restriction is made FINAL.
Burden exists because of the extensive search that is required for the individual species in the current application. The following classes were used to search the current application:
F15B15/10 B64F5/10 B23P19/10 B32B27/08 B32B7/08 B32B25/14 B32B27/12 B32B25/12 B32B25/18 B32B5/26 B32B1/08 B32B27/322 B32B5/024 B32B7/12 B32B25/08  B32B25/10 B23P2700/01 F16B19/02 B32B2262/0269 B32B2262/0261 B32B2307/546  B32B2262/0253 B32B2597/00 B32B2307/50 B32B2250/24 B32B2262/0223 B32B2262/0246
Species A and B are shown in Figures 3, 4 & 6 as separate embodiments.
Species C, D, E, Para 0032 requires PTFE, and may be a woven fabric, which is an option, not a requirement for both. Para 0032 also reads layer 56 may be a sheet as an option, but not a requirement to be both.
Species F, Para 0030 recites that 50 of body 30 may be ballistic fibers, and is not a requirement. 
Species G and H, Para 0035, recites optional vibrator and/ or lubricant. 

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2003/0005737 Mohamed T. Gharib (‘Gharib hereafter).
U.S. 2004/0091378 McCall et al. (‘McCall hereafter), 
U.S. 2009/0301715 Corre et al. (‘Corre hereafter), 
U.S. 2011/0210112 Boatner et al. (‘Boatner hereafter), 
U.S. 2014/0130566 Schafer et al. (‘Schafer hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 7, 8 & 12 have been withdrawn.
Claims 17 & 19 are objected to for allowable subject matter.
No Claims have been canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2003/0005737 Mohamed T. Gharib (‘Gharib hereafter).

Regarding Claim[s] 1, ‘Gharib discloses all the claim limitations including: A bore alignment system (‘Gharib, Figs 1a, 1b, 1c shows a method for aligning) comprising: 
a first member defining a first bore having a first central axis (‘Gharib, Figs 1a, 1b, 1c #42 first die member with bore (right side), central axis partially shown); 
a second member defining a second bore having a second central axis (‘Gharib, Figs 1a, 1b, 1c #42 second die member (left side) with bore, shows central axis), 
wherein said second central axis is displaced from said first central axis (‘Gharib, Figs 1a, 1b, 1c, second central axis is displace from first as shown in Fig 1b, dies #40 right and left #42, #44 have two central axis associated with right and left dies not shown); and a bladder assembly (‘Gharib, Fig 1c) comprising: 
an inflatable bladder (‘Gharib, #30) extending through both said first bore and said second bore (‘Gharib, Fig 1c); and a pressurized fluid source in selective fluid communication with said inflatable bladder  (‘Gharib, Para 0009, teaches hydroforming, inherently hydroforming uses a fluid). 

Claim(s) 1 – 4 and 13 – 15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. 2011/0210112 Boatner et al. (‘Boatner hereafter).

Regarding Claim 1, ‘Boatner discloses all the claim limitations including: A bore alignment system (‘Boatner, Fig 5, Para 0015 two abutting pipe members are aligned, centered and locked, the ends touch then a movement in a transverse direction achieves alignment) comprising: 
a first member defining a first bore having a first central axis (‘Boatner, #35 (pipe section/ first member)); 
a second member defining a second bore having a second central axis (C2) (‘Boatner, #36 (pipe section/ second member), Para 0035, aligning), 
wherein said second central axis is displaced from said first central axis (‘Boatner, Para 0012, in order to weld the pipe sections the two abutting pipe sections need to be aligned in the region of the desired weld, 0015, Pipe ends must be centered and aligned, Fig 5 (below)); and 
a bladder assembly (‘Boatner, #10) comprising: 
an inflatable bladder (‘Boatner, #10) extending through both said first bore and said second bore (‘Boatner, Fig 5 (below)) ; and 
a pressurized fluid source in selective fluid communication with said inflatable bladder (‘Boatner, Para 0034, inert gas is introduced into bladder #10)-. 

Regarding Claim 2, ‘Boatner discloses all the claim limitations including: inflatable bladder comprises an elongated body defining an internal volume (‘Boatner, Fig 5 (below)), 
said body having a maximum diameter when pressurized  (‘Boatner, Figs 1, 2 & 5, Para 0034 - 0035, #15 & #16 inflates to maximum diameter when engaging and griping internal walls of pipe), 
wherein said first bore has a first bore diameter (‘Boatner, Fig 5 (below)), and 
wherein said maximum diameter closely corresponds to said first bore diameter (‘Boatner, Fig 5 (below)) . 

Regarding Claim 3, ‘Boatner discloses all the claim limitations including: elongated body comprises a sealed first end portion (‘Boatner, 0015, Fig 5 (below), #15) and a sealed second end portion (‘Boatner, 0015, Fig 5 (below), #16) opposed from said first end portion  (‘Boatner, 0015, Fig 5 (below)). 

Regarding Claim 4, ‘Boatner discloses all the claim limitations including: sealed second end portion comprises a fluid port (‘Boatner, 0015, Fig 5 (below), #55). 

Regarding Claim 13, ‘Boatner discloses all the claim limitations including: first member (‘Boatner, #35 (pipe section/ first member)) is moveable relative to said second member (‘Boatner, #36 (pipe section/ second member)). 

Regarding Claim 14, ‘Boatner discloses all the claim limitations including: distance that said first central axis of said first bore is displaced from said second central axis of said second bore is reduced when said inflatable bladder is pressurized by said pressurized fluid source (‘Boatner, Para 0009, the pipe ends are aligned in order to effect a good weld, Prior to alignment the two ends are offset, when the two ends are offset they’re combined cross sectional shape shows a diameter that is larger, and when the pipe ends are aligned the diameter is reduced). 

Regarding Claim 15, ‘Boatner discloses all the claim limitations including: distance is reduced to approximately zero (‘Boatner, 0015, Fig 5 (below), Pipe ends must be centered and aligned, moving first member relative to second member reduces distance of central axis, since axis of first and second converge to a distance is zero). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 & 6 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 2011/02101112 Boatner et al. (‘Boatner hereafter) also published as U.S. 8,835,808, and in view of U.S. 2009/0301715 Corre et al. (‘Corre hereafter).

Regarding Claim 5, ‘Boatner discloses all the claim limitations except is silent regarding: body is formed as a layered structure comprising an elastomeric layer defining an interior surface of said body, a friction-reducing layer defining an exterior surface of said body, and a jacketing layer positioned between said elastomeric layer and said friction-reducing layer. 
However, ‘cooer does teach: body is formed as a layered structure comprising an elastomeric layer defining an interior surface of said body (‘Corre, Para 0031, Fig 6, #68 inner layer, rubber), 
a friction-reducing layer defining an exterior surface of said body (‘cooer, Para 0031, Fig 6, #72 outer cover, selected to reduce friction), and a jacketing layer positioned between said elastomeric layer and said friction-reducing layer (‘Corre, Para 0031, Fig 6, #40 outer layer).  
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Boatner with a bladder that has a friction reducing outer later as taught ‘cooer in order to provide a bladder that freely allows radial expansion and contraction of the outer layer ('Corre, Para 0003).
Regarding Claim 6, ‘Boatner & 'Corre discloses all the claim limitations except is silent regarding: friction-reducing layer comprises polytetrafluoroethylene. 
	However, ‘cooer does teach: friction-reducing layer comprises polytetrafluoroethylene  (‘Corre, Para 0031, Fig 6, #72 outer cover, can be polytetrafluoroethylene). 	
	Hence, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Boatner with a bladder with a friction-reducing layer that comprises polytetrafluoroethylene as taught ‘cooer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 9 & 10 is/are rejected under 35 U.S.C. 103 as being rejected by U.S.  2011/02101112 Boatner et al. (‘Boatner hereafter) also published as U.S. 8,835,808, and in view of U.S. 2014/0130566 Schafer et al. (‘Schafer hereafter), 

Regarding Claim 9 & 10, ‘Boatner discloses all the claim limitations except is silent regarding: pressurized fluid source comprises a liquid and pressurized fluid source comprises hydraulic fluid.
However, ‘Schafer does teach: fluid is hydraulic fluid  (‘Schafer, Para 0023, bladder 11 expands by hydraulic fluid).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Boatner with a bladder that expands by hydraulic fluid as taught ‘Schafer in order to provide an increase in fluid pressure over pressurized gas systems. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 2011/02101112 Boatner et al. (‘Boatner hereafter) also published as U.S. 8,835,808, and in view of U.S. 2004/0091378 McCall et al. (‘McCall hereafter). 

Regarding Claim 11, ‘Boatner discloses all the claim limitations except is silent regarding: vibrator positioned to supply vibration to at least one of said first member and said second member (‘McCall, Abst, ends of inner and outer tubular members are oscillated relative to each other in order to expand and compress the bladder).   
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Boatner with a vibrating members as taught by ‘McCall in order to provide expanding and compressing of the bladder ('McCall, Abst). 

Claim(s) 16, 18 & 20 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 2003/0005737 Mohamed T. Gharib (‘Gharib hereafter).

Regarding Claim 16, ‘Gharib, discloses all the claim limitations except is silent regarding: first member defines a plurality of first bores and said second member defines a plurality of second bores (‘Gharib, first member #42 and second member #44, is capable of having a plurality of bores). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Gharib with a plurality of bores in first and second members since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 18, ‘Gharib, discloses all the claim limitations except is silent regarding: bladder assembly further comprises a second inflatable bladder. 
	However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Gharib with a second inflatable bladder in a second set of bores since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 20, ‘Gharib, discloses all the claim limitations except is silent regarding: second inflatable bladder is in selective fluid communication with said pressurized fluid source. 
	However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Gharib with a second inflatable bladder in a second set of bores that is in fluid communication with the system of pressurized fluid source, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



[AltContent: arrow][AltContent: textbox (2nd end)][AltContent: textbox (2nd end)][AltContent: textbox (1st end)][AltContent: connector][AltContent: arrow][AltContent: textbox (Axis of #36, second axis)][AltContent: arrow][AltContent: textbox (1st End)][AltContent: arrow][AltContent: textbox (Axis of #35, First Axis)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (2nd Bore)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (1st Bore)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    549
    745
    media_image1.png
    Greyscale

[AltContent: connector]

U.S. 2011/0210112 Figure 5


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 17 with the limitations of claim 16 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "inflatable bladder extends through at least two first bores of said plurality of first bores and at least two second bores of said plurality of second bores.” 
The closest prior art is as cited above (‘Gharib and ‘Boatner). ‘Gharib, is capable of having a plurality of bores in the members.  However, ‘Gharib does not teach an nor is it capable of having an inflatable bladder that extends through two bores.  
'Boatner, is not capable of having a plurality of bores in the members, and therefore
does not teach having an inflatable bladder that extends through two bores.  
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 19 with the limitations of claim 18 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "said second inflatable bladder extends through a third bore in said first member and a fourth bore in said second member.” 
The closest prior art is as cited above (‘Gharib and ‘Boatner). ‘Gharib, is capable of having a third and forth bores in the members.  However, ‘Gharib does not teach an nor is it capable of having an inflatable bladder that extends through the third and forth bore.  
'Boatner, is not capable of having a plurality of bores in the members, and therefore does not teach having an inflatable bladder that extends through two or more bores.  Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        04/28/2021